13-20
         Fuentes-Romero v. Holder
                                                                                        BIA
                                                                                  Nelson, I.J.
                                                                               A089 096 299
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 31st day of March, two thousand fourteen.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                     Chief Judge,
 9                DEBRA ANN LIVINGSTON,
10                RAYMOND J. LOHIER, JR.,
11                     Circuit Judges.
12       _____________________________________
13
14       JOHANNA LISBETH FUENTES-ROMERO,
15                Petitioner,
16
17                          v.                                  13-20
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                 Andrew P. Johnson, New York, New
25                                       York.
26
27       FOR RESPONDENT:                 Stuart F. Delery, Assistant Attorney
28                                       General; Jennifer Williams, Senior
29                                       Litigation Counsel; Lance L. Jolley,
 1                          Trial Attorney, Civil Division,
 2                          Office of Immigration Litigation,
 3                          United States Department of Justice,
 4                          Washington, D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   decision of the Board of Immigration Appeals (“BIA”), it is

 8   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 9   review is DISMISSED in part and DENIED in part.

10       Johanna Lisbeth Fuentes-Romero, a native and citizen of

11   El Salvador, seeks review of a December 13, 2012, order of

12   the BIA affirming the October 26, 2011, decision of an

13   Immigration Judge (“IJ”) denying her application for asylum,

14   withholding of removal, and relief under the Convention

15   Against Torture (“CAT”).   See In re Johanna Lisbeth Fuentes-

16   Romero, No. A089 096 299 (B.I.A. Dec. 13, 2012), aff’g No.

17   A089 096 299 (Immig. Ct. N.Y. City Oct. 26, 2011).   We

18   assume the parties’ familiarity with the underlying facts

19   and procedural history of this case.

20       We review the IJ’s decision as supplemented by the BIA.

21   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

22   The applicable standards of review are well established.

23   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

24   F.3d 510, 513 (2d Cir. 2009).

25


                                     2
 1       First, we conclude that we lack jurisdiction to review

 2   the agency’s pretermission of Fuentes-Romero’s asylum

 3   application as untimely, as Fuentes-Romero presents no

 4   constitutional claims or questions of law.       See 8 U.S.C.

 5   §§ 1158(a)(3), 1252(a)(2)(D).       To the extent Fuentes-Romero

 6   attempts to raise any constitutional claims or questions of

 7   law, she failed to exhaust such claims before the agency.

 8   See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 124

 9   (2d Cir. 2007).     We therefore dismiss the petition to the

10   extent that it challenges the pretermission of her asylum

11   claim.

12       Second, we discern no error in the agency’s finding

13   that Fuentes-Romero failed to show that she belongs to a

14   particular social group, as required to establish

15   eligibility for withholding of removal.       See 8 U.S.C.

16   § 1231(b)(3).     The agency properly rejected Fuentes-Romero’s

17   proposed social group of persons with parents in the United

18   States who are perceived to have money, as wealth or

19   perceived wealth is not a cognizable social group.

20   Ucelo–Gomez v. Mukasey, 509 F.3d 70, 73-74 (2d Cir. 2007).

21   Fuentes-Romero did not argue before the agency that she

22   belongs to the social group “women without male protection,”


                                     3
 1   and we decline to reach that unexhausted claim.   Lin Zhong,

 2   480 F.3d at 124.

 3       Finally, Fuentes-Romero did not demonstrate that she

 4   was eligible for CAT relief, as she failed to provide

 5   particularized evidence establishing that she would be

 6   tortured with government acquiescence if returned to El

 7   Salvador.   See Mu Xiang Lin v. U.S. Dep’t of Justice, 432

 8   F.3d 156, 160 (2d Cir. 2005).

 9       For the foregoing reasons, the petition for review is

10   DISMISSED in part and DENIED in part.

11                               FOR THE COURT:
12                               Catherine O’Hagan Wolfe, Clerk
13
14




                                     4